Citation Nr: 9916803	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
osteoarthritis of the right wrist.

2.  Entitlement to service connection for tendinitis of the 
right thumb.

3.  Entitlement to service connection for herniated 
degenerative disc of L5-S1.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to an increased (compensable) disability 
evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law 




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1981 to 
April 1985.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from an October 1997 decision of 
the Board of Veterans' Appeals (the Board).  In the October 
1997 decision the Board denied the veteran's claims of 
entitlement service connection for post-traumatic 
osteoarthritis of the right wrist, tendinitis of the right 
thumb, herniated degenerative disc of L5-S1 and flat feet and 
denied entitlement to an increased (compensable) disability 
rating for tinea pedis.  The Court vacated the Board's 
October 1997 decision and remanded the matter to the Board 
for further consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



In the joint motion filed by the parties it was agreed that 
the Board would direct the RO to conduct a new compensation 
examination and verify that the veteran had received notice 
of rating decisions in November 1995 and January 1996.  In 
correspondence received in April 1999, the appellant's 
attorney once again asked that the case be remanded to the RO 
for development without waiver of RO consideration of 
evidence.  In a report of contact in April 1999, the 
veteran's attorney is reported to have advised the Board that 
he had no further evidence and/or comment at this time.  

Regarding the reference in the joint motion to the adequacy 
of notice to the veteran of VA rating decisions of November 
29, 1995 and January 19, 1996 and the requirement agreed to 
by the parties that the Board obtain and provide proof of 
notice, the Board will point out that the claims folder 
included a copy of the November 29, 1995 rating decision and 
a letter from the RO to the veteran at his address of record 
dated December 12, 1995 advising him of the rating 
determination and indicating a copy of the decision was 
enclosed.  There was a reference to the January 19, 1996 
rating decision in a statement of the case issued to the 
veteran that was dated January 22, 1996.  However, it is not 
obvious from the record that a copy of the January 19, 1996 
rating decision was included with the other documents.

The parties in the joint motion stated that the Board on page 
11 of its October 2, 1997 decision had referred to a 
postservice medical report in 1993 and that the examination 
was not in the record.  The Board will simply point out that 
the questioned reference in the Board's decision was an 
interpretation of the information given in a 1995 VA hospital 
summary that referred to a two year history of radiating pain 
down the right leg and being present ever since an episode of 
heavy lifting.  The Board did not state the report was dated 
in 1993 as argued in the joint motion, nor does a reasonable 
reading of the questioned reference on page 11 of the October 
2, 1997 Board decision appear to support the interpretation 
reported in the joint motion of the parties.  

Regarding tinea pedis, the adjudication principles to be 
applied in such cases, established in Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994) and Bowers v. Derwinski, 2 Vet. 
App. 675, 676-77 (1992), require an examination during the 
active stage, if prone to exacerbations at certain times, so 
as not to frustrate appellate review.  The present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Further, the Board has recently been 
reminded by the Court that an evaluation must be based upon 
the factors that appear within the rating criteria, which in 
this case for a 10 percent rating appear to be independent 
rather than collective elements and require a current medical 
assessment.  Drosky v. Brown, 10 Vet. App. 251, 255 (1997); 
Bowers v. Derwinski, 2 Vet. App. 675, 677 (1992).  

The Board observes that a copy of the representation 
agreement executed by the veteran in August 1998 is of record 
and provides that all contacts with the veteran are to be 
made through his attorney.

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  In accordance with the provision 
regarding client contacts in the 
representation agreement, the veteran 
should be advised that he may submit any 
additional evidence or argument that is 
relevant to the issues on appeal.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  All requests for information 
or assistance from the veteran that 
follow must be forwarded through his 
attorney.

2.  The veteran should be asked if he 
received copies of the RO rating 
decisions dated November 29, 1995 and 
January 19, 1996.  If the veteran reports 
not having received either rating 
decision, the RO should provide him the 
necessary information. 

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him at any time before 
or since service as applicable for flat 
feet, a low back disorder, a right wrist 
disability, a right thumb disability and 
tinea pedis.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports.  In particular, the 
veteran should also be asked to identify 
the sources of medical treatment after 
the episode of heavy lifting mentioned in 
a 1995 VA hospital summary that was 
followed by a two-year history of 
radiating pain.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

4.  Regarding the notice to the veteran of 
any examination scheduled in connection with 
this remand or of other evidence requested, 
the RO should provide the veteran with 
information sufficient to inform him of the 
consequences of a failure to report for any 
scheduled examination without good cause or 
failing to assist in providing any other 
evidence deemed necessary.  38 C.F.R. 
§§ 3.158, 3.655.  

5.  The RO should arrange for a VA 
dermatology examination to determine the 
nature and severity of the veteran's skin 
disability.  Any indicated testing should be 
conducted and photographs should be obtained 
if deemed warranted.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the physician 
prior and pursuant to conduction and 
completion of the examination.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
that pertain to the presence or absence, and, 
if present, the extent, of each of the 
factors provided in the rating criteria under 
Diagnostic Code 7806 for the current and next 
higher rating, which should be provided to 
the examiner, and comment on the extent of 
the functional limitations caused by the 
disability of the skin.  The examiner should 
provide the rationale for all opinions or 
conclusions expressed.  The RO should, if 
possible, provide for the conduct of an 
adequate examination during the active stage 
of the veteran's skin disability.  

6.  The RO should arrange for a VA 
orthopedic examination to assist in the 
determination of the likely nature, 
extent and etiology/onset of any current 
disability of flat feet, the lumbar 
spine, the right wrist and the right 
thumb found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies must be conducted.  After 
the review is completed, the examiner 
should provide an opinion regarding the 
degree of probability that any current 
disability of flat feet, the lumbar 
spine, the right wrist and the right 
thumb is/are related to any injury or 
complaints in service.  

The examiner, following review of the 
entire record, is requested to provide an 
opinion regarding the following 
questions:  






(1) Did the veteran have flat feet and a 
right wrist disability prior to entering 
service in 1981?  

(2) If so, was there a pathological 
worsening of either disorder during 
service, and, if so, is there clear and 
unmistakable evidence that the increase 
was due to the "natural progress" of the 
disorder?  

(3) Would any worsening of the condition 
reasonably have been expected to have 
been found at the time of the separation 
examination? 

(4) Did the right wrist or flat feet 
symptoms in service render the veteran 
more susceptible to later foot or right 
wrist disability, such as are reported in 
the record?  The examiner should provide 
the rationale for all opinions and 
conclusions expressed.  Any consultations 
with examiners in other specialties 
should be obtained if considered 
necessary.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensue that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998)

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for post-traumatic 
osteoarthritis of the right wrist, 
tendinitis of the right thumb, herniated 
degenerative disc of L5-S1 and flat feet, 
and an increased (compensable) disability 
evaluation for tinea pedis.

If the benefits sought are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case, which contains all applicable regulations and 
diagnostic codes.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


